DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/22 has been entered.
 
Claim Rejections - 35 USC § 102
Claim(s) 1-3 and 10-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0293514 (herein Han).
Note that 2014/0293514 is application number 14/306,251.  Also note that the standards and issues are different for prior art rejections and for support of the claims in the earlier filed parent application (Hans, etc.).  See MPEP 2133.01.  When applicant files a continuation-in-part whose claims are not supported by the parent application, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under pre-AIA  35 U.S.C. 102(b).  Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986).  “[W]hen an applicant files continuation applications, a patent issuing from an earlier application may anticipate claims containing new matter under 35 U.S.C. §132. When the earlier application lacks any support in the written description for the new subject matter, the new matter cannot claim priority back to the original filing. In that case, a patent issuing from the earlier application may become anticipatory prior art.” AK Steel Corp. v. Sollac, 68 USPQ2d 1280, 344 F3d 1234 (Fed. Cir. 2003).  Also see In re Hafner, 161 USPQ 783, 410 F2d 1403 and In re Curtis, 69 USPQ2d 1274, 354 F3d 1347.
As to the claims 1-3 and 13, Han discloses a solution (paragraph 36, 91 and examples) for forming an electroactive coating and coatings thereof (paragraph 91) containing a conjugated heteroaromatic polymer (paragraph 98 and examples) being transition metal free (paragraph 33) and being prepared directly from a composition comprising the claimed formula 1 and 2 (note it is disclosed identically as claimed starting at paragraph 68 to 78 and also in claims 1 and 21 of the Han).  
The composition comprises a functional component such as a polymerization retardant a polymerization retardant and a polymer binder (paragraph 33 and examples).  The polymerization retardant is a lewis base with a stronger basicity than the monomer (paragraph 34, 43, 102 and examples).  The polymer contains a dopant (paragraph 84-86).  Specifically note paragraph 85, which lists the same acids as utilized as the polymerization catalyst (paragraph 33, 39, 56, 59 and examples).  
As to condition ii), the catalyst is a polymeric acid (paragraph 33), which Han also states are dopants (paragraph 85), which is exemplified as polystyrenesulfonic acid (reading on he claimed “sulfonated polystyrenes”).  See paragraph 60, 85 and examples.  
As to condition iii), applicant admits that polystyrenesulfonic acid (paragraph 60, 85 and examples of Han) reading on the claimed “poly(styrene sulfonate)s” and/or “polystyrenes”.  
As to claim 10, the claim is a product by process claim and the process steps (in situ during polymerization) are given little patentable weight absent a showing a criticality.  See MPEP 2113.  In the instant case, the polymethyl methacrylate is present and would be identical regardless to whether it was preformed or formed in situ.    Conditions i), ii) and iii) are listed as suitable, however no requirement for all of them to be met simultaneously.  For example, polystyrenesulfonic acid (paragraph 60) is taught reading on conditions ii and iii but not i.  
As to claim 11-12, Y=hydrogen, Z=halogen (e.g. chloride).    See paragraph 68, 49 and examples.
As to claim 14, the coating is comprised in electroactive objects as for EMI shielding.  See paragraph 88.
As to claim 15 and 21-22, capacitors containing the coating are disclosed, which are formed directly (paragraph 91) on the capacitor.  See paragraph 22, 23 and examples.
As to claim 16, the capacitors are for electronic equipment, LED, solar cell applications (paragraph 41 and 90), etc.  Note that since the capacitor is the same, it would have been suitable in any of the listed applications.
As to claim 17, flexible electronic articles (devices) are taught.  See paragraph 88 and 90.
As to claim 18, electrochromic displays (windows) are taught.  See paragraph 89.
As to claim 19, Han teaches a capacitor formed from the steps of solution casting the solution of claim 1.  See paragraph 36.
As to claim 20, electrochromic displays (windows, paragraph 89) formed from solution casting (paragraph 36) the solution of claim 1.



Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Applicant argues that the new amendments overcome the rejections.  However, polystyrene sulfonic acid is taught in paragraphs 60, 85 and examples.  Polystyrene sulfonic acid reads on “sulfonated polystyrenes” etc. of the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARK S KAUCHER/Primary Examiner, Art Unit 1764